632 A.2d 132 (1993)
STATE of Maine
v.
Sean C. PIKE.
Supreme Judicial Court of Maine.
Submitted on briefs September 20, 1993.
Decided October 15, 1993.
*133 R. Christopher Almy, Dist. Atty., Jeffrey M. Silverstein, Asst. Dist. Atty., Bangor, for state.
G. Bradley Snow, Tanous & Snow, East Millinocket, for defendant.
Before WATHEN, C.J., and GLASSMAN, CLIFFORD, COLLINS, RUDMAN and DANA, JJ.
RUDMAN, Justice.
Sean C. Pike appeals from a judgment convicting him of driving under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Pamph.1992) in the District Court (Millinocket, Gunther, J.) on the grounds that the court erred in not suppressing statements made to the arresting officer in response to questions during a roadside stop and in admitting the results from a breathalyzer test and that the evidence was insufficient to support his conviction. We affirm the judgment.
Pike contends that the arresting officer's brief questioning during the roadside stop constituted a custodial interrogation and therefore, since Pike had not been read his Miranda[1] warning, his responses to the questions posed should have been suppressed. To determine whether there was a custodial interrogation, the court must ascertain whether a reasonable person in the defendant's position would have believed he was in police custody and constrained to a degree associated with formal arrest. State v. Hewes, 558 A.2d 696, 699 (Me.1989). Since the evidence does not show that a contrary inference was the only reasonable conclusion that could have been drawn, we will uphold the court's denial of the motion to suppress. State v. Nixon, 599 A.2d 66, 67 (Me.1991).
We also reject Pike's claim that the court erred in ruling that whether the breath test was administered properly is a factual issue. In State v. Pickering, 462 A.2d 1151, 1156 (Me.1983), we held that evidence as to the accuracy and reliability of a blood-alcohol test was an issue for the factfinder.
Finally, Pike argues that the evidence before the District Court was insufficient to support a verdict of guilty. We will not overturn a conviction for insufficiency of the evidence unless in reviewing the evidence in the light most favorable to the State, we conclude that the factfinder could not rationally find every element of the criminal charge beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985). On this record, there was more than sufficient evidence to support the District Court's finding.
The entry is:
Judgment affirmed.
All concurring.
NOTES
[1]  See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).